Citation Nr: 0309338	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation, in excess 
of a 50 percent rating, for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from November 1968 
to November 1972.

This matter was initially before the Board of Veterans' 
Appeals (Board) in June 2001 following an appeal from rating 
actions of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
had denied an evaluation in excess 30 percent for service-
connected post-traumatic stress disorder.  In a June 2001 
decision, the Board granted an increased disability 
evaluation for service-connected post-traumatic stress 
disorder to a 50 percent rating, but denied an evaluation in 
excess of 50 percent.  A timely appeal of that Board decision 
was filed with the United States Court of Appeals for 
Veterans Claims (Court).  

In June 2002, the Court issued an Order that granted a Joint 
Motion for Partial Remand and to Stay Further Proceedings, 
that vacated the part of the Board's June 2001 decision that 
had denied a disability evaluation in excess of 50 percent 
for post-traumatic stress disorder, and remanded the matter 
to the Board for readjudication.  

The veteran's representative submitted additional argument to 
the Board in April 2003.  


REMAND

Following the return of the veteran's claims file, the Board 
undertook additional development, pursuant to authority 
granted by 38 C.F.R. § 19.9(a) (2002).  This development 
included the accumulation of the veteran's medical records 
from the VA Medical Center in Brecksville, Ohio, and a VA 
psychiatric examination of the veteran for the purpose of 
ascertaining the severity of his service-connected post-
traumatic stress disorder.  The VA medical records and the VA 
examination report have been associated with the claims file.  
Neither the appellant nor his representative have provided a 
waiver of the initial review of that evidence by the RO or 
VAMC prior to its submission for review to the Board.  Since 
the additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and since a supplemental 
statement of the case pertaining to that evidence was not 
issued, this evidence must be referred back to the RO.  
38 C.F.R. § 20.1304 (2002).  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
veteran's claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
have been fully complied with and 
satisfied.  

2.  Thereafter, the RO should consider all 
of the evidence of record, including any 
records received subsequent to the June 
2001 Board decision, and readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for post-traumatic 
stress disorder.  If a complete grant of 
the claim remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


